DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Robert M. Hansen (Reg. 43656) per email communication on 09/10/2021 following a telephone interview on 09/07/2021.
The application has been amended as follows:

Claim Amendments:

1. (Currently Amended) A method of managing communication with a base station by a processor of a wireless device, comprising: 
receiving, from the base station, a system information (SI) change indication in first SI; 
determining, from the SI change indication in the first SI, scheduling information of second SI; 
determining whether the second SI is on-demand SI based on the first SI; 
in response to determining that the second SI is on-demand SI; and 
sending the request for the second SI using the determined factor.

2. (Original) The method of claim 1, wherein the first SI comprises one or more elements of a System Information Block 1 (SIB 1) message.

3. (Original) The method of claim 1, wherein the first SI comprises one or more elements of a Master Information Block (MIB) message.

4. (Canceled)

5. (Canceled)

6. (Currently Amended) The method of claim 1, wherein: determining a factor that a request for the second SI will collide with a request from another wireless device for the second SI comprises determining a random back off (RBO) time for sending [[a]] the request for the second SI; and sending the request for the second SI using the determined factor comprises sending the request for the second SI using the determined RBO time.

7. (Original) The method of claim 1, wherein: determining a factor that a request for the second SI will collide with a request from another wireless device for the second SI comprises determining an access barring class for the wireless device; and sending the request for the second SI using the determined factor comprises sending the request for the second SI according to the determined access barring class.

8. (Currently Amended) The method of claim 1, wherein determining a factor that a request for the second SI will collide with a request from another wireless device for the second SI comprises determining [[a]] the factor for reducing a probability that [[a]] the request for the second SI will collide with [[a]] the request from another wireless device for the second SI.

9. (Original) A method of managing communications with a base station by a processor of a wireless device, comprising: 
receiving, from the base station, network configuration information in a first system information (SI); 
determining, from the network configuration information in the first SI, a type of access channel request to send to the base station; 
sending, to the base station, one or more first requests for second SI based on the determined type of access channel request; 
determining whether an access channel request failure has occurred after sending at least one of the first requests for second SI; 
determining a random back off (RBO) time for sending a second access channel request based on the determined type of access channel request in response to determining that an access channel request failure has occurred; and 
sending to the base station a second request for the second SI based on the RBO time.

10. (Original) The method of claim 9, wherein the type of access channel request comprises one of a Message-1 single resource request, a Message-1 multiple resource request, and a Message-3 request.

11. (Currently Amended) The method of claim 9, wherein: sending to the base station a number of access channel requests based on the determined type of access channel request comprises sending to the base station a plurality of access channel requests based on the determined type of access channel request; and determining that an access channel request failure has occurred comprises determining that [[an]] the access channel request failure has occurred after sending any of the plurality of access channel requests.

12. (Currently Amended) The method of claim 9, further comprising: identifying one or more messages of the second SI that the wireless device did not receive; and the request for the one or more messages of the second SI that the wireless device did not receive using the RBO time.

13. (Original) The method of claim 9, further comprising: determining whether a time for receiving the second SI has elapsed; and sending to the base station a third request for the second SI in response to determining that the time for receiving the second SI has elapsed.

14. (Original) The method of claim 9, wherein determining whether an access channel request failure has occurred after sending at least one of the first requests for the second SI comprises: monitoring for the second SI based on the one or more first requests for the second SI; and determining that the access channel request failure has occurred based on a failure to receive at least one element of the second SI.

15. (Original) The method of claim 14, wherein monitoring for the second SI based on the requests for the second SI comprises: monitoring for the second SI requested by another wireless device.

16. (Currently Amended) An apparatus of a wireless device, comprising; 
a first interface configured to 
obtain a system information (SI) change indication in first SI; and 
a processing system coupled to the first interface and configured to: 
determine, from the SI change indication in the first SI, scheduling information of second SI; 
determine whether the second SI is on-demand SI based on the first SI;
determine a factor that a request for the second SI will collide with a request from another wireless device for the second SI in response to determining that the second SI is on-demand SI; and 
a second interface configured to output the request for the second SI using the determined factor.



18. (Original) The apparatus of claim 16, wherein the first SI comprises one or more elements of a Master Information Block (MIB) message.

19. (Canceled)

20. (Canceled)

21. (Currently Amended) The apparatus of claim 16, wherein the processing system is further configured to: determine a random back off (RBO) time for sending [[a]] the request for the second SI; and send the request for the second SI using the determined RBO time.

22. (Original) The apparatus of claim 16, wherein the processing system is further configured to: determine an access barring class for the wireless device; and send the request for the second SI according to the determined access barring class.

23. (Currently Amended) The apparatus of claim 16, wherein the processing system is further configured to determine [[a]] the factor for reducing a probability that [[a]] the request for the second SI will collide with [[a]] the request from another wireless device for the second SI.

24. (Original) An apparatus of a wireless device, comprising: 
a first interface configured to 
obtain network configuration information in a first system information (SI); and 
a processing system coupled to the first interface and configured to: 
determine, from the network configuration information in the first SI, a type of access channel request to send to a base station; 

determine whether an access channel request failure has occurred after sending at least one of the first requests for second SI; 
determine a random back off (RBO) time for sending a second access channel request based on the determined type of access channel request in response to determining that an access channel request failure has occurred; and 
send to the base station a second request for the second SI based on the RBO time.

25. (Original) The apparatus of claim 24, wherein the type of access channel request comprises one of a Message-I single resource request, a Message-I multiple resource request, and a Message-3 request.

26. (Currently Amended) The apparatus of claim 24, wherein the processing system is further configured to: send to the base station a plurality of access channel requests based on the determined type of access channel request; and determine that an access channel request failure has occurred comprises determining that [[an]] the access channel request failure has occurred after sending any of the plurality of access channel requests.

27. (Currently Amended) The apparatus of claim 24, wherein the processing system is further configured to: identify one or more messages of the second SI that the wireless device did not receive; and send to the base station [[a]] the request for the one or more messages of the second SI that the wireless device did not receive using the RBO time.

28. (Original) The apparatus of claim 24, wherein the processing system is further configured to: determine whether a time for receiving the second SI has elapsed; and send to the base station a third request for the second SI in response to determining that the time for receiving the second SI has elapsed.



30. (Original) The apparatus of claim 24, wherein the processing system is further configured to: monitor for the second SI requested by another wireless device.


Reasons for Allowance
Claims 1-3, 6-18 and 21-30 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention discloses a user terminal receiving first system information (SI) which indicates scheduling information of second SI and determining the second SI is on-demand SI. The user terminal determines a factor that a request for the second SI conflicts with another request from another wireless terminal for the second SI in response to the determination.
Jiang (US 2021/0092672) discloses a method for a user equipment transmitting a base station a request that is used for acquiring system messages and recording information related to a request failure if the acquisition of the system messages is failed.
Xiao et al. (US 2019/0394807) discloses a method for a user equipment creating a first common control channel (CCCH) and a second CCCH with different priorities for transmitting a dedicated radio resource control (RRC) message and a system information request message that is used for requesting system information per the first 
Ishii (US 2019/0349841) discloses a method for a user terminal initiating a first type system information block (SIB) acquisition process to receive a first type SIB that schedules information of a second type SI message that comprises a SIB.
The claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method of managing communication with a base station by a processor of a wireless device, comprising: 
receiving, from the base station, a system information (SI) change indication in first SI; 
determining, from the SI change indication in the first SI, scheduling information of second SI; 
determining whether the second SI is on-demand SI based on the first SI; 
determining a factor that a request for the second SI will collide with a request from another wireless device for the second SI in response to determining that the second SI is on-demand SI; and 
sending the request for the second SI using the determined factor.


Regarding claims 9, 16 and 24, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 1-3, 6-8, 10-15, 17-18, 21-23 and 25-30, these claims depend from one of claims 1, 9, 16 and 24 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411